Opinion issued September 17, 2013




                                          In The

                                  Court of Appeals
                                         For The

                              First District of Texas
                               ————————————
                                  NO. 01-13-00676-CR
                               ———————————
                   IN RE CHUCKIE LEPOLD HARPER, Relator



               Original Proceeding on Petition for Writ of Mandamus


                             MEMORANDUM OPINION

         The relator, Chuckie Lepold Harper, seeks a writ of mandamus compelling

the trial court to rule on his motion to correct its assessment of punishment.1

         We deny the petition for writ of mandamus.




1
    The underlying case is State v. Chuckie Lepold Harper, No. 1064870, in the 351st
    District Court of Harris County, Texas, the Honorable Mark Kent Ellis presiding.
                                 PER CURIAM

Panel consists of Justices Keyes, Higley, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2